
	
		II
		111th CONGRESS
		1st Session
		S. 1265
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2009
			Mr. Cornyn (for himself,
			 Mr. Begich, and Mr. Vitter) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Rules and Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to
		  provide members of the Armed Forces and their family members equal access to
		  voter registration assistance, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Voters' Equal Access to
			 Voter Registration Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Members of the
			 Armed Forces and their family members (in this section referred to as
			 military voters) who have sought to vote in recent elections for
			 Federal office have had substantial difficulty doing so, frequently resulting
			 in the disenfranchisement of such military voters.
			(2)Due to the highly
			 transient nature of military service and frequent overseas deployments,
			 military voters are constantly on the move between military installations in
			 the United States and to and from overseas locations. As a result, military
			 voters are typically absent from their home voting jurisdictions on election
			 day and, if military voters wish to exercise their right to vote, they must do
			 so by absentee ballot.
			(3)In 1986, Congress
			 enacted the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff et seq.) in an attempt to permit military voters to register to vote and
			 vote by absentee ballot in all elections for Federal office. Nevertheless, the
			 absentee voting system, as created under such Act, has consistently failed to
			 ensure that military voters actually receive their unmarked absentee ballots
			 prior to election day. Military voters continue to experience substantial
			 difficulty in registering to vote, updating their voting addresses, and
			 obtaining absentee ballots prior to election day.
			(4)In 1993, Congress
			 enacted the National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.)
			 to create a national voter registration system, as well as to provide citizens
			 with increased opportunities to register to vote and receive voting assistance.
			 Such Act, however, failed to ensure that military voters have the same access
			 to voter registration assistance as the civilian population, because their
			 military service typically takes them out of their home voting jurisdictions,
			 where they would otherwise be able to receive such assistance, as required
			 under such Act.
			(5)The Inspector
			 General of the Department of Defense has found that military voters do not
			 receive adequate information and assistance to register to vote and request an
			 absentee ballot. In a survey following the 2004 election, the Inspector General
			 found that only 40 to 50 percent of members of the Armed Forces, and a lesser
			 percentage of their dependents, received voting information or assistance prior
			 to the election. The Inspector General reached a similar conclusion after the
			 2006 election, finding that less than 40 percent of military voters received
			 voting information and assistance.
			(6)Millions of
			 military voters have been disenfranchised as a result of the current system’s
			 inability to provide them with voting information and assistance. A Department
			 of Defense study conducted by the Defense Manpower Data Center found that, in
			 the 2006 election for Federal office, only 22 percent of military voters were
			 able to successfully vote, by either casting an absentee ballot or voting in
			 person—which represents approximately one-half of the percentage of the overall
			 national population that voted in such election. A separate study by the U.S.
			 Election Assistance Commission found that, in such election, only a small
			 fraction of military voters were able to request an absentee ballot. The
			 Election Assistance Commission study further showed that, even when military
			 voters were able to request a ballot, a significant percentage of the ballots
			 requested never reached the military voters who requested them, having been
			 sent to outdated addresses from which the military voters had since
			 moved.
			(7)Preliminary data
			 from the 2008 Presidential election shows little or no improvement. According
			 to statistics collected from 5 of the 6 States with the largest number of
			 military voters, only 21.9 percent of all eligible military voters in those
			 States were able to request absentee ballots. Once again, many ballots were
			 sent to outdated addresses and did not reach the intended military
			 voters.
			(8)The ability of
			 military voters to participate in the democratic process would be significantly
			 improved through more robust efforts by the Armed Forces to provide such voters
			 with pertinent voting information and effective assistance when they need it
			 most—when their address changes as a result of reassignment to a new duty
			 station or overseas deployment. The Armed Forces, in so doing, would
			 dramatically increase the ability of military voters to request and obtain
			 absentee ballots, and they would also help ensure that local election officials
			 have the most current address of military voters in order to send absentee
			 ballots to such voters.
			3.Treatment of
			 active duty military installationsSection 7 of the National Voter Registration
			 Act of 1993 (42 U.S.C. 1973gg–5) is amended—
			(1)by redesignating
			 subsection (d) as subsection (e); and
			(2)by inserting
			 after subsection (c) the following new subsection:
				
					(d)Active duty
				military installations
						(1)Not later than
				180 days after the date of enactment of this subsection, each Secretary of a
				military department shall take appropriate actions to designate an office on
				each installation of the Armed Forces under the jurisdiction of such Secretary
				to ensure that each individual described in paragraph (2) is provided the
				opportunity to register to vote in an election for Federal office, update the
				individual's voter registration information, and request an absentee ballot
				under the Uniformed and Overseas Citizens Absentee Voting Act.
						(2)The following
				individuals are described in this paragraph:
							(A)A member of the
				Armed Forces—
								(i)who is undergoing
				a permanent change of duty station;
								(ii)who is deploying
				overseas for at least 6 months;
								(iii)who is or
				returning from an overseas deployment of at least 6 months; or
								(iv)who requests
				assistance related to voter registration.
								(B)A dependent of a
				member of the Armed Forces, if the dependent—
								(i)requests
				assistance related to voter registration; and
								(ii)is at least 18
				years of age.
								(3)The assistance
				described in paragraph (1) shall be provided to a member of the Armed
				Forces—
							(A)described in
				clause (i) of paragraph (2)(A), as part of the administrative processing of the
				member upon arrival at the new duty station of the member;
							(B)described in
				clause (ii) of such paragraph, as part of the administrative processing of the
				member upon deployment from the home duty station of the member;
							(C)described in
				clause (iii) of such paragraph, as part of the administrative processing of the
				member upon return to the home duty station of the member; and
							(D)described in
				clause (iv) of such paragraph, at any time the member requests such
				assistance.
							(4)An office
				designated by the Secretary of a military department under paragraph (1) shall
				be considered to be a voter registration agency designated under subsection
				(a)(2) of this section for all purposes of this
				subchapter.
						.
			4.Outreach for
			 members of the armed forces and their family members
			(a)In
			 generalThe Secretary of each
			 military department, or the Presidential designee under section 101(a) of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.),
			 shall take appropriate actions to inform members of the Armed Forces and the
			 dependents of such members of the assistance available under section 7(d) of
			 the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–5), as added by
			 section 3, including—
				(1)the availability
			 of voter registration assistance at offices designated under paragraph (1) of
			 such section 7(d); and
				(2)the time,
			 location, and manner in which a member of the Armed Forces and a dependent of
			 such a member may utilize such assistance.
				(b)Reports
				(1)Report on
			 status of implementation
					(A)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of each military department, or the Presidential
			 designee under section 101(a) of the Uniformed and Overseas Citizens Absentee
			 Voting Act (42 U.S.C. 1973ff), shall submit to the relevant committees of
			 Congress a report on the status of the implementation of section 7(d) of the
			 National Voter Registration Act of 1993 (42 U.S.C. 1973gg–5), as added by
			 section 3.
					(B)ElementsThe report under subparagraph (A) shall
			 include a detailed description of the specific steps taken towards the
			 implementation of such section, including the designation of offices under
			 paragraph (1) of such section 7(d).
					(2)Report on
			 utilization of voter registration assistance
					(A)Reports
			 requiredNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of each military department, or the Presidential
			 designee, shall submit to the relevant committees of Congress a report on the
			 utilization of voter registration assistance provided under such section
			 7(d).
					(B)ElementsThe
			 report under subparagraph (A) shall include—
						(i)a
			 description of the specific programs implemented by each military department of
			 the Armed Forces pursuant to such section 7(d); and
						(ii)the number of
			 military service members and dependents who utilized voter registration
			 assistance provided under such section 7(d).
						(3)Relevant
			 committees of congress definedIn this subsection, the term
			 relevant committees of Congress means—
					(A)the Committees on
			 Appropriations, Armed Services, and Rules and Administration of the Senate;
			 and
					(B)the Committees on
			 Appropriations, Armed Services, and House Administration of the House of
			 Representatives.
					
